Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 13, 14, 22, 25-27, 30, 33, 35, 40, 42, 43, 47, 48, 58 and 65-68 are currently pending in the instant application.  Applicants have amended claims 1, 13, 25 and 42, canceled claims 2, 5, 6 and 10 and added new claims 65-68 in an amendment filed on December 13, 2021.  Claims 1, 13, 14, 22, 25, 26, 27, 30, 33, 35, 40, 42, 43,  58 and 65 are rejected; claim 68 is objected and claims 47, 48, 66 and 67 are withdrawn from consideration in this Office Action.

I.	Response to Remarks
Applicant’s amendment, filed December 13, 2021, has overcome the rejection of claims 1, 2, 5, 6, 13, 14, 22, 26, 27, 30, 33, 35, 40, 43 and 58 under 35 USC 120(a)(1) as being anticipated by Dodd, et al. Kornfeld, et al. or Young, et al.; the rejection of claims 1, 2, 5, 6, 13, 14, 22, 25, 26, 27, 30, 33, 35, 40, 42 and 43 under 35 USC 102(a)(2) as being anticipated by Rowbottom, et al. and the objection of claims 1, 2, 5, 6, 13, 14, 22, 25, 26, 27, 30, 33, 35, 40, 42, 43 and 58 as containing non-elected subject matter.   The above rejections and objection have been withdrawn.


III.	Rejection(s)
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13, 14, 22, 25, 26, 27, 30, 33, 35, 40, 42, 43,  58 and 65 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Dodd, et al. (Document No. 157:133640, CAPLUS) or Young, et al. (WO 2016/004513 A1) or Rowbottom, et al. (Document No. 168:347039, CAPLUS). 
Applicants claim 

    PNG
    media_image1.png
    862
    703
    media_image1.png
    Greyscale

The Scope and Content of the Prior Art (MPEP §2141.01)
Dodd, et al. reference teaches indole derivatives such as 
    PNG
    media_image2.png
    205
    346
    media_image2.png
    Greyscale
wherein R2-R7 are H; Rb is H; Ra is a C2 alkyl substituted with phenyl substituted with Br; R1a and R1b are H and the use of these compounds as antibacterials.
Young, et al. reference teaches indole derivatives such as 
    PNG
    media_image3.png
    325
    556
    media_image3.png
    Greyscale
wherein R5 is Br, R2-R4 is H; R6 and R7 are H; Ra is C1 alkyl substituted with phenyl; Rb is H; R1a and R1b are H and the use of the compounds as antibacterials.

    PNG
    media_image4.png
    153
    337
    media_image4.png
    Greyscale
wherein R2-R7 are H; Ra is H and Rb is H; R1a and R1b are H and the use of these compounds as antibacterials.

The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between all of the prior art of references and the instant invention is that Applicants amended the claims so that R1a can be a methyl whereas the same group in the prior arts’ references is H.  So the difference would be Me vs. H.
	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

In  In re Druey, 319 F.2d 237, 138 USPQ 39 (CCPA 1963), it was well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  For example, it is obvious to prepare a methyl substituted compound when the art teaches a hydrogen substituted compound with a reasonable expectation of success.  Specifically, hydrogen and methyl are considered obvious variants and are deemed obvious absent unexpected results.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare obvious variants based on the teachings in the prior art.  For example, a skilled artisan would be motivated to prepare a methyl substituted compound instead of the hydrogen .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 13, 14, 25-27, 30, 33, 35, 40 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka, et al. (Accession No. 2017:1190526 ZCAPLUS) or Priepke, et al. (Accession No. 2004:546486 ZCAPLUS) or Akimoto, et al. (Accession No. 1985:184986 ZCAPLUS). The instant invention claims 
    PNG
    media_image1.png
    862
    703
    media_image1.png
    Greyscale

    PNG
    media_image5.png
    648
    717
    media_image5.png
    Greyscale

 The Tanaka, et al. reference teaches indole derivatives such as 
    PNG
    media_image6.png
    102
    285
    media_image6.png
    Greyscale
 wherein Ra and Rb are H; R1a is Me; R1b is H; R2-R5, R7 are H; R6 is F (See RN 1212932-39-2).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
Priepke, et al. reference teaches indole derivatives such as 
    PNG
    media_image7.png
    120
    279
    media_image7.png
    Greyscale
 wherein Ra and Rb are H; R1a is Me; R1b is H; R2-R5, R7 are H; R6 is Cl (See RN  1212825-89-2).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The Akimoto, et al. reference teaches indole derivatives such as 
    PNG
    media_image8.png
    160
    286
    media_image8.png
    Greyscale
 wherein Ra and Rb are Me; R1a is Me; R1b is H; R2-R5, R7 are H; R6 is H (See RN 96286-10-1).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  




IV.  Objections

Dependent Claim Objections
Dependent Claim 68 is  objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


V.  Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626